Citation Nr: 1530470	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  11-04 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for chronic hepatitis C.

2. Entitlement to service connection for a liver condition other than hepatitis C, to include on a direct and secondary basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

These matters come to the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction was later transferred to the RO in Houston, Texas, which forwarded these claims to the Board.

In June 2013, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing has been associated with the Veteran's VA claims file.

The Board remanded this appeal for further development in January 2014 and December 2014.  As this decision will explain, the RO substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)


FINDINGS OF FACT

1. The Veteran did not develop chronic hepatitis C until many years after he was discharged from service.  His current chronic hepatitis C is unrelated to service.

2. Hepatitis C is the Veteran's only liver disability.





CONCLUSIONS OF LAW

1. Hepatitis C was not incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2. No other disease of the liver was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim for service connection.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of disability.  Id. at 486.

The claimant in this case has substantiated his status as a veteran.  In a letter dated August 2007, the RO notified him of all the other elements necessary to establish his claim for service connection, including the degree of disability and effective date elements.  

The VCAA also requires VA to make reasonable efforts to obtain evidence necessary to establish the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, the RO obtained the Veteran's service treatment records, post-service VA treatment records and records of post-service treatment by certain medical providers in private practice.  The RO also arranged for the Veteran to be examined by a VA physician assistant in March 2014, who provided a written report on the Veteran's liver condition.  In December 2014, the Board found that the examiner's initial report did not provide all the information necessary to decide the Veteran's claims, and instructed the Appeals Management Center (AMC) to obtain an addendum opinion.  The AMC obtained the requested opinion from a second VA physician assistant in February 2015.  As the "Service Connection" section of this decision will explain, the addendum opinion provided the information necessary to repair the shortcomings of the March 2014 report.  

The duty to assist also requires the Board to ensure compliance with its prior remand instructions.  See Stegall, 11 Vet. App. at 271.  The RO obtained all the private treatment records identified by the Veteran, with the exception of treatment records from a liver specialists' practice after June 2008 - the RO successfully obtained copies of the practice's treatment records prior to this date.   In its January 2014 remand, the Board instructed the AMC to request these records after obtaining the appropriate written authorization from the Veteran.  Citing recent amendments to 38 U.S.C.A. § 5103A(b)(2)(B) (2014), the Board also instructed that, in the absence of a formal finding that a second request would be futile, at least two attempts should be made to obtain the records.

Shortly after the January 2014 remand, the AMC mailed a letter to the Veteran enclosing a release of confidential medical information.  The letter explained that the prior releases he had signed before had expired and that, before VA could obtain the most recent records, it would be necessary for the Veteran to execute and return the enclosed authorization.  The Veteran never responded to this letter.  The AMC did not mail a second request to the Veteran or issue a finding that further attempts to obtain the necessary authorization would be futile.  Nevertheless, the Board finds that the AMC substantially complied with its remand instructions.  According to 38 U.S.C.A. § 5103A(b)(2)(B), an effort to obtain the records of a private provider is not reasonable unless VA makes "not less than two requests to a custodian of a private record . . ." (emphasis added).  In other words, the requirement that VA make at least two requests for private records applies only to direct requests to the medical records custodian.  If the Veteran had signed and returned the necessary authorization to VA, the statute would not permit VA to abandon its efforts if, for example, the custodian of the private record ignored the first request.  But without the Veteran's authorization, a direct request to the custodian of the private medical records in this case would be futile, and nothing in the text of 38 U.S.C.A. § 5103A requires that VA send the Veteran multiple reminders that he should execute the necessary release.  Indeed, subsection (b)(3)(B) of the statute allows VA to "require the claimant to authorize the Secretary to obtain such records if such authorization is required to comply with Federal, State or local law."  Moreover, the Veteran has the obligation to cooperate with VA's reasonable efforts to obtain relevant records from non-Federal sources.  See 38 C.F.R. § 3.159(c)(1) (2014).  

For these reasons, the Board finds that VA has complied with its duties to notify and assist the Veteran in this case.

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection is warranted for a disease first diagnosed after the claimant's discharge from service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
According to his post-service private treatment records, the Veteran has a diagnosis of hepatitis C.  The March 2014 VA examination report and multiple letters from private physicians concur in this diagnosis.  This evidence satisfies the current disability requirement of the Veteran's claim for service connection for chronic hepatitis C.  See Fagan, 573 F.3d at 1287.  

The Veteran has attributed his current disability to two different incidents.  In an August 2007 written statement, he wrote "the only time I could have gotten Hepatitis C is when I got my tattoo while I was stationed in the Army at Presidio, CA."  In his hearing testimony, the Veteran suggested he contracted the disease through an unsterilized "air gun" injector used to administer vaccinations to Vietnam-era service members.  VA has acknowledged these air gun injectors as a "biologically plausible" means of transmission of hepatitis C.  See Veterans Benefits Administration (VBA) Fast Letter 04-13 (June 29, 2004).

To support the air gun injector theory, the Veteran obtained a letter from a private physician employed at practice specializing in liver diseases.  In the letter, the physician indicates that the hepatitis C virus "could have been potentially acquired from a multi-use mass vaccination given during the 1970s."  

The March 2014 VA examiner reviewed the claims file and provided a negative opinion as to both theories.  In her report, the examiner indicated that she had reviewed the relevant medical literature on the relationship between air gun injectors and hepatitis C.  Based on this review, she concluded that there were no cases reports "to definitively support" a causal relationship.  The examiner noted that the Veteran had a tattoo, but "he did not receive this during the service.  This was asked and verified twice in the presence of the Veteran's wife.  He received his tattoo after he was diagnosed with hepatitis C in 2006."

For these reasons, and because there was a 33-year interval between service and the initial diagnosis of Hepatitis C, the March 2014 VA examiner concluded it was less likely than not that hepatitis C was related to service.  

In its December 2014 remand, the Board found that a second medical opinion was needed because the burden of proof applicable to claims for VA benefits does not require the Veteran to establish a "definitive" link between his current disability and service.  For compensation to be granted, the evidence only needs to show that such a connection is at least as likely as not (50 percent probability or greater).   See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014).  The March 2014 VA examination report also referred to stage 1 fibrosis, but it was unclear as to whether stage 1 fibrosis was a separate disease or disability of the Veteran's liver.  The Board therefore issued remand instructions seeking clarification of this point in a medical opinion. 

A second VA physician assistant reviewed the claims file and delivered the requested addendum opinion in February 2015.  The opinion begins with a thorough summary of the Veteran's medical records during and since military service.  The physician assistant indicated that, although the air gun injector was a "possible cause" of Hepatitis C, it was not a likely cause in this case, particularly in light of the long interval of time between the Veteran's in-service air gun inoculation and his initial diagnosis with hepatitis C more than thirty years later.  In his application for benefits, the Veteran indicated that he had the disease since 1995.  But the physician assistant expressed skepticism about some of the Veteran's statements concerning the onset of hepatitis C.  Specifically, the Veteran reported treatment from 2003 to 2007, but the earliest records acquired by the source he identified began in 2005 and the treatment notes from 2005 to May 2006 did not list a diagnosis of hepatitis C.  The addendum opinion also discounts the Veteran's statement that he had a tattoo in service, due to its inconsistency with his statement to the March 2014 examiner.  For these reasons, the physician assistant concluded that it was less than 50 percent likely that the Veteran developed hepatitis C as a result of the air gun injector or any other factors in service.  

The report further explains that liver fibrosis is "a measure of the chronicity of liver inflammation and is not associated with a specific liver disease.  Credible peer-reviewed medical literature show that [hepatitis C] is one of the major causes of fibrosis.  The only liver diagnosis found in records was chronic hepatitis C."  With the exception of hepatitis C, the physician assistant wrote, "The Veteran does not have any other liver conditions or disabilities diagnosed, based on review of available records."

The opinions on the Veteran's credibility expressed in the physician assistant's opinion are not binding on the Board.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) ("Determination of credibility is a function of the BVA.") 
The Board has considered all the evidence, including the statements in the Veteran's hepatitis risk factors questionnaire, indicating that "I got [one] tattoo while in the service."  There is a similar claim in the Veteran's August 2007 written statement.  

Both statements are inconsistent with what the Veteran told the March 2014 VA examiner.  Prior inconsistent statements are generally considered to diminish credibility.  See Fed. R. Evid. 613. While the Rules of Evidence are not binding in VA proceedings, they are persuasive authority in weighing credibility.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  In resolving this credibility conflict against the Veteran, the Board finds it significant that his service treatment records include a report of medical examination from the time of his discharge from the Army.  A medical examiner entered the information in this report on a form full of boxes next to pre-printed text asking the examiner to indicate the presence of, inter alia, "identifying body marks, scars, tattoos"; next to this box, the examiner indicated that the Veteran did not have any identifying body marks, scars or tattoos.  

The Board has also considered the Veteran's suggestion - which he made to the March 2014 examiner - that he must have developed hepatitis C in service because, shortly after his discharge from the Army, he was denied insurance coverage.  The Board does not find this reasoning to be persuasive, in part because it is speculative.  The record includes no other evidence describing the insurance company's decision-making.  Moreover, it is difficult to understand how the insurance company could possibly have known that the Veteran had hepatitis C shortly after his discharge in 1973, as various medical reports indicate that the disease was not diagnosed before 2005 or 2006.  

The Board has also considered the medical opinions of the VA examiners and of the Veteran's private physician.  The private physician is well qualified to offer an opinion by virtue his specialized knowledge and his personal experience treating the Veteran.  But he expressed his opinion (hepatitis C virus "could have been potentially acquired from a multi-use mass vaccination") in terms too equivocal to support a finding of service connection.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to 'may or may not' is an insufficient basis for awarding service connection).  

"An opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one."  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  The February 2015 addendum opinion is based on a thorough and accurate description of the Veteran's medical history.  The timeline of original diagnosis and subsequent treatment for hepatitis C in the addendum opinion is consistent with the information in the private and VA post-service treatment records.  

The February 2015 medical opinion is also persuasive because it offers a clear explanation for its conclusion.  See Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Unlike the physician's letter submitted by the Veteran's private physician, which indicates in general terms that that it is possible for someone to contract hepatitis C from an unsterilized air gun injector, the February 2015 opinion explains why that is an unlikely explanation for the Veteran's hepatitis C in this particular case.  According to the VA physician assistant, this explanation for the disease is unlikely given the approximately thirty-year interval between the air gun injection and the Veteran's initial diagnosis.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).   
 
For these reasons, the Board finds that the February 2015 VA medical opinion is adequate.  Consistent with this ruling, the Board finds that it is less likely than not that the Veteran's chronic hepatitis C was incurred in service or is otherwise related to service.  Based on the February 2015 opinion, together with the February 2014 VA examination report, the Board further finds that the Veteran does not have any disease or chronic disability of the liver other than hepatitis C.  Without proof of a current disability, there can be no valid claim for service connection, either on a direct or secondary basis.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  With the exception of hepatitis C, which is not related to service, there is no probative evidence establishing the existence of any chronic disability of the liver currently or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The preponderance of the most probative evidence weighs against the existence a causal connection between the Veteran's hepatitis C and any disease, injury or event in service.  The preponderance of the evidence similarly weighs against the existence of any current disability of the liver other than hepatitis C.  Because the preponderance of the evidence is against the Veteran's claims, the benefit of the doubt doctrine does not apply, see 38 U.S.C.A. § 5107(b), and both claims must be denied.


ORDER

Service connection for chronic hepatitis C is denied.

Service connection for a liver condition other than hepatitis C, to include on a direct and secondary basis, is denied.


____________________________________________

Acting Veterans Law Judge, Board of Veterans' Appeals
VINCENT C. CHIAPPETTA

Department of Veterans Affairs


